         Case 3:19-cv-00221-KGB Document 27 Filed 09/29/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

KEVIN IMMEL,
#660654                                                                               PLAINTIFF

v.                             Case No. 3:19-cv-00221-KGB-BD

DOYLE RAMEY, et al.                                                               DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Kevin Immel’s complaint is dismissed with prejudice. The relief requested is denied.

       It is so adjudged this 29th day of September, 2020.

                                                             _______________________________
                                                             Kristine G. Baker
                                                             United States District Judge
